 MARRIOTT IN-FLITS SERVICESMarriott In-Flite Services,a Division of MarriottCorporation,andLocals 840 and- 27, InternationalBrotherhoodof;Teamsters; Chauffeurs,Warehouse-men and Helpers of America,jointly.Case29-RC-16-20July 30, 1971DECISION AND DIRECTION OFELECTIONSBY MEMBERSFANNING, BROWN, ANDKENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Jerome Katz.Following the hearing, and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure;Series 8, asamended, by direction of the' -Regional Director forRegion 29, the case was transferred to the Board fordecision.Pursuant'- to the provisions of Section 3(b) of theNational', LaborRelationsAct, as amended, theNational'='Labor Relations Board has' delegated itspowers in-connection with this case to a. three-memberpanel.The- Board has reviewed the --Hearing 'Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.'-Upon the entire record in this case, the board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to'assert jurisdiction herein.22.Each of the' Joint Petitioners has a separatecharter issued by the International, each has its ownconstitution, each- -exists for the purposes of organiz-ing unorganized employees and bargaining collective-ly with respect ; to rates of pay and other terms andconditions of- employment,' and each holds regularmeetingswherein members participate. We find thatthey are labor organizations as defined in the Act,which, claim jointly, to represent employees of theEmployer.33.A question affecting commerce exists concern-ing the ° representation' of certain employees of thetDuring the course of the hearing the Employer moved to postpone thehearing in order to obtain another hearing reporter, upon learning that thereporter was a member of one of the Joint Petitioners,Local 840. TheHearing Officer denied the motion,and granted the Employer pernussionto file a special 'appeal from'his 'ruling to the Regional Director. TheRegional Director -sustained the Hearing Officer's ruling.The Employernow seeks anew hearing,alleging the reporter was inherently prejudiced.In the absence of any indication of bias resulting in any discrepancy in therecord or assertion of prejudicial conduct performance by the reporter, wedo not deem such membership to be improperperse so as to requirereplacement,and the Employer's request is hereby denied.379Employer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioners `seek to represent certain em-ployees of the Employer in a unit encompassing twokitchens-servicing John F. Kennedy Airport, and onekitchen at La Guardia Airport, all within themetropolitan area of New York, City. The Employercontends that the only appropriate unit is onecomposed of the three aforementioned kitchens andthe two located at Newark Airport.'The Employer's In-Flight Services. division involvedherein is engaged in the business of providing foodcateringservicesto airlines. It is divided into fouradministrative regions, one of which consists of thefive kitchensservicingKennedy, La Guardia, andNewark Airports.4-Kitchens 370 and 377 service Kennedy Airport and-have complements of about- 249 and 189 employees,respectively. Kitchen 370 is located at the:airport_andkitchen 377, nearby. Kitchen 375 is located near, andservices La Guardia Airport and has a complement ofabout 89 employees. Kitchen 372 is located near, andkitchen 373isat,Newark Airport; both serve thatairportwith complements of approximately 71 and117 employees, respectively. Kennedy and La Guard-iaAirports are about 8 miles apart, and NewarkAirport is about 15 miles from La Guardia and 18miles from Kennedy.Working conditions at the, five kitchens are identi-cal, as are pay rates, seniority policy, and safety rules.The region involved is generally supervised by aregional vice president, and at the regional level thereis also a-maintenancemanager, a procurement officer,and safety and personnel directors.. Each kitchen isunder the immediate supervision of a manager whoseduties and responsibilities are narrowly proscribed.However, the kitchen managers. discipline employeesin their kitchens and recommend discharge. They also .recommend merit wageincreasesand prepare workschedules for the employees of their kitchens. Al-'though seniority policy is'identical in-all five kitchens,seniority is acquired separately at each kitchen and anemployee laid off at one kitchen cannot bump a junioremployee at another.-Evidenceconcerninginterchange of employeesamongthe five kitchens covering a 13-month periodfrom -January 1, 1970,untilJanuary 31, 1971,2The Employeris engaged in the airline catering, hotel,and restaurantservice industries.This,proceeding involves the Employer's airline cateringoperationsat two airports in New York and one in, New Jersey. TheEmployer's contention that the employees involved are not subject to theAct, butrather to the RailwayLabor Act,iswithout merit.Hot Shopper,Inc.,143 NLRB 578.3The'Employer's contention that the Act does not permit theacceptance of a joint petition is without merit.The Bailey Department,Stores Co.,120 NLRB 1239, 1240.4The three airports involved herein are operated by the New York PortAuthority,192 NLRB No. 54 380DECISIONSOF NATIONALLABOR RELATIONS BOARDimmediately before the end of the hearing, wasreceived into the record. Permanent transfers- arenegligible in number as only about 12 occurred duringthe entire 13-month period.-The Employer contends, however, that the higherrate of temporary employee, interchange militates infavor of a single unit embracing all five kitchens.There were- approximately 236 instances of individual,employees transferring,temporarily from one kitchento another during the 13-month period, or an averageof approximately 18 per month. However, 63 of thoseinstances involved transfers between the two kitchensserving Kennedy Airport, and 93 between Kennedyand La Guardia., Hence, there were only 173 tempo-rary transfers, or a monthly average of about 13,among the three airports, and only 80,-or about 6 permonth, between Newark and the other two airports.Thus, transfers among the five kitchens, affected onlyabout 2.5 percent of the total employees monthly (18of 716), - and transfers among the three airportsaffected only about l:8 percent (13 of 716). Thesefigures appear to us to lack significance, particularlywhen viewed against -the size of, the employeecomplement at the five kitchens.In our opinion, the unit advocated by the Employer,encompassing the five kitchens at all three airports,might be appropriate. As noted above, such a unitwould conform to an administrative subdivision, ofthe Employer, and the three airports are all operatedby the Port of New York Authority.5 However, it isnot the only appropriate unit, and in the absence of aclaim, by a labor organization to, represent theemployees in such h-aunit, we-must determine whetherany unit or, units requested by the Petitioners might beappropriate;We see no basis upon which to find appropriate -aunit including both the Kennedy and La Guardiakitchens but excluding those at Newark- On the onehand, such, a unit constitutes only a part of theEmployer's administrative subdivision leaving out,without reason, similar employee& of Newark. On theother hand, the employees servicing La Guardia aregeographically separated from those servicing Kenne-dy and are concerned with different conditions ofemployment insofar as their work involves catering toa different airport with different flight schedules. -However, on the record herein, and in the absenceof a history of collective bargaining on a broader5 It is noted,however, that the Employer's`contentionthat all fivekitchens arelocated in,and serviceairports in, the Nevw York metropolitanarea is in error,as Newark constitutesa separate metropolitan area. U. S.Bureauof the Census, MetropolitanArea Statistics,Reprinted from StatisticalAbstract of the UnitedStates,1970.Washington,D.C, 1970,see p. 903.6 State,Farm,Mutual Automobile InsuranceCompany,158 NLRB 925,930.}TMarriottIn-FlightServicesaDivisionofMarriottCorporation,22-RC=4457. Not published in NLRBvolumes.8Hot Shoppes, Inc.,139NLRB 1253;MarriottIn-Flight Services,abasis, separate-units of the kitchens servicing Kenne-dy. Airport, on the, one hand. and La Guardia on theother can be appropriate. The single location of LaGuardia is-presumptively appropriate and the,-twokitchens at Kennedyare in closegeographic proximi-ty and are functionally related by virtue of theircommon service to that airport.We have previously held that if two or moreappropriate units are to merge their separate identitiesinto alarger single unit,the resultant unit shouldencompass all similarly situatedunitsin order topresentsomegeographic`oradministrativecoherence .6 Under the'circumstanceshere, the threeairports could be,a single unit,comprising,as they dothe Employer's administrative subdivision, or theycould, constitute separateunits,, but the two locationsmay.not properly be combined as the Petitioners ask.Accordingly, ,we find. the requested, unit to beinappropriate, but shall direct separate elections atKennedy, and La Guardia. Such units are supportedby the geographic separation of the airports, theexistence of day-to-day autonomy in each unit, andthe insigni•icant nature of,employee interchange.The units which we find - appropriate are alsosupported-by precedent involving the same or,similaroperations of this Employer. In, 1970, the same issueas ishere presented, involving this Employer,-wasconsidered by thevRegional Director for Region 22. Inthat case, a different labor organization sought a unitlimited to the two Newarkkitchens and the Employerclaimed that only a unit including the five, Newark,,LaGuardia, and Kennedy, kitchens was appropriate.The Regional Director, found the unit limited -to thetwo Newark, kitchens appropriate.7The Employer has a region similar. to that involvedherein , which encompasses Friendship Airport inMaryland- and, National and Dulles Airports inVirginia, all of which serve, Washington, D.C. In, twocases, where 1the Employer took the,position,-as it doeshere, that,a,regionwide unit alone is appropriate, theBoard found units limited to the Friendship Airportfacilities appropriate..8 In still other cases where theissue was raised in a different posture, we-have foundappropriate units limited to kitchen servicinga singleairport.9As indicated above, we shall -direct an),eleetion in -aunit encompassing kitchens 370 and 377 at Kennedyand another election in a unitconsistingof kitchenDivisionof Marriott Corporation,188 NLRB No. 72.In one other case,IlotShoppes, Inc.,130NLRB144,a labororganization sought a unit limited to_Employer'semployees atone of twoairportsservicingChicago,and the Bpard found such a.unit inappropriate.However, unlike the instant case, it appeared there that the sole basis, for aunit limited to one Chicago airport was the union's extent of organizationl.9Marriott In-Flight Services,a Divisionof Marriott Hot Shoppes, Inc.,168''NLRB 365;Hot Shoppes,'Inc.,130 NLRB138;Hot Slioppes, Inc.,29-RC-44. Not reportedin published NLRB volumes.. , MARRIOTT IN-FLITS SERVICES381375 at La Guardia. Together, the units are coextensivewith the single unit sought by the Petitioners.However, since our unit findings differ from the singleunit sought, the Petitioners shall be permitted towithdraw the petitionwithout prejudice if they do notwish to proceed. If the Petitioners elect to proceed, theelectionswill be held subject to a sufficient showing ofinterest by the Petitioners in each unit.We turn then to-the composition of the units. Theparties are in basic agreement except as to twocatagories.The Employer would include "shiftsupervisors," whom the Petitioners would exclude assupervisors.' Likewise, the Employer would include,and the Petitioners exclude, certain clerical employeeswho work at the kitchens.Shift Supervisors:On the basis of uncontradictedevidence on the record it is clear that shift supervisorspossessnone of the indicia' of supervisory authority.They are hourly paid; punch a- timeclock, work invarious parts of the kitchens, and assist shift orassistantmanagers who, together with the managers,supervise, each kitchen. ,We find that the shiftsupervisors are not supervisors as defined in the Act,and shall include them in the units.Clericals:The clericals,, who are located at thekitchens, work both in production and in nonproduc-tionareas,but do not work in office areas, and theyperform tasks closely allied to production operations.Their terms and conditions of employment are similar10 In order,to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the electionsshould haveaccess to a list of voters and their'addresseswhich may be used to communicate with them.ExcelsiorUnderwearInc.,'156 NLRB 1236;N.L.RB. v. Wyman-Gordon Co.,394 U.S.759.Accordingly,itis'hereby directed that electioneligibility lists,:ontaining the names and,addresses of all the eligible voters, must be filedto those of unit employees and, there is interchangebetween unit employees and such clericals.Weconclude that they are plant clericals-and shall includethem in the units herein found appropriate.Accordingly, we find that the following employeesof the Employer constitute units appropriate for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act:1.All coordinators, food equipment handlersand helpers, cooks, chefs, station attendants,pantry workers, utility and sanitation employees,bakers, storekeepers,' maintenance men and me-chanics, plant clericals, and shift supervisors, atthe Employer's Kitchen 370 at John F. KennedyAirport and Kitchen 377 at 152-65 RockawayBoulevard, Queens, N.Y. but excludingallprofes-sionals,guards,watchmen, clericals and otherstatutory exclusions.2.All coordinators, food equipment handlersand helpers, cooks, chefs, station attendants,pantry workers, utility and santitation employees,bakers, storekeepers, maintenance men and me-chanics, plant clericals, and shift supervisors, atthe Employer's Kitchen 375 at 49-220 49th St.,Astoria,Queens, N.Y., but excluding all profes-sionals guards,watchmen, clericals and otherstatutory exclusions.[Direction of Elections 10 omitted from publication.]by the Employerwith-the Regional Director for Region 29within 7 days ofthe date of this Decision and Direction of Elections.The Regional Directorshallmake the lists available to all parties to the election.No extension of,time to file the lists shall be granted by the Regional Director except inextraordinarycircumstances.Failure to comply with this requirement shallbe groundsfor setting aside the elections whenever proper objections arefiled.